Citation Nr: 0716952	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-07 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence was received to reopen the 
claim for service connection for low back pain.


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1973 through 
August 1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  The case 
is now before the Board for appellate review.

The August 2004 rating decision and the September 2004 notice 
of disagreement included the issues of service connection for 
low back pain and entitlement to total disability based upon 
individual unemployability (TDIU).  The veteran, however, 
only perfected his appeal with regard to the low back claim.  
See March 2005 substantive appeal.  As such, the issue of 
entitlement to TDIU is not before the Board.

Also, in November 2004, the veteran submitted a statement 
revoking Disabled American Veterans' role as his 
representative in this matter.  He is without a 
representative at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's claim is not ready for final adjudication at 
this time.  The claims folder contains an undated note from 
Dr. Melba Sotomayor.  That note is specifically addressed 
"To Social Security."  The doctor is reporting on the 
veteran back disability and his resulting employability.  
This suggests that the veteran has a claim for disability 
with the Social Security Administration, which is 
specifically related to the same disability claimed in this 
appeal.  Under 38 C.F.R. § 3.159(c)(2) (2006), VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency, including the Social 
Security Administration.  Dr. Sotomayor's note suggests that 
there may be such relevant evidence in existence, which has 
not yet been requested by VA and associated with the claims 
folder.  As such, a remand is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant and non-duplicative 
medical evidence regarding the veteran's 
back disability from the Social Security 
Administration, and associate all records 
obtained with the claims folder.

2. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



